Citation Nr: 1450821	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Whether the appellant has established status as a claimant, seeking recognition as the surviving "child" of the Veteran, for entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to basic eligibility for accrued benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1965 to June 1985, including in the Republic of Vietnam.  The Appellant is the Veteran's surviving adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  Currently, jurisdiction lies with the North Little Rock, Arkansas RO.

In September 2012, the Appellant testified before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  While the VBMS does not contain any documents at the moment, Virtual VA includes duplicative documents, except for a copy of the substantive appeal (VA Form 9), dated February 2012.


FINDINGS OF FACT

1.  The Veteran died in November 1998.

2.  The Appellant was born in May 1970 and was 41 years old when he applied for VA death benefits in May 2011.

3.  The Appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.

4.  The Veteran did not have a claim for VA monetary benefits pending at the time of his death; and the Appellant did not apply for accrued benefits within one year of the Veteran's death in November 1998.


CONCLUSIONS OF LAW

1.  As a matter of law, the criteria for entitlement to VA DIC benefits on the basis of the appellant being a "child" of the Veteran are not met.  38 U.S.C.A.  § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.950 (2014).  

2.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board has denied the claims on appeal as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

As noted above, the appellant also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.  § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  DIC Benefits

The appellant seeks entitlement to VA death benefits as the child of the deceased Veteran.  

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who:  (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The Veteran died on November [redacted], 1998 due to adenocarcinoma of pancreas.  See Death Certificate.  In May 2011, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for Surviving Spouse or Child (Including Death Compensation if Applicable) without making any specific remarks.  In an August 2011 letter, the RO notified the appellant of their denial of his claim because the evidence of record showed he was already over age 23 and there was no evidence to show permanent incapacity for self-support due to mental or physical incapacity before reaching the age of 18.  Hence, it was determined that the appellant may no longer be considered as a "child" for VA purposes.

In September 2011, the appellant submitted a notice of disagreement.  After the RO issued a statement of the case in January 2012, the appellant submitted a substantive appeal via VA Form 9 in February 2012. 
 
After review of the evidence of record, the Board finds that the evidence shows that the Appellant is the Veteran's adult son, but has not shown to be a "helpless child" for VA purposes prior to turning 18 as defined for VA death benefits purposes.  In this regard, the Board finds that, in May 2011, when he filed his claim for VA death benefits, the appellant was neither a minor child (under the age of 18) nor was he in a program of education or training and under the age of 23.  The appellant was born in May 1970 and attained the age of 18 in May 1988 and the age of 23 in May 1993.  Consequently, the appellant was not a child of the Veteran under either 38 C.F.R.  § 3.57(a)(1)(i) or (iii) at the time he filed his claim in May 2011.  Furthermore, the Appellant does not contend, and the evidence does not show, that he became permanently incapable of self-support before the age of 18.  On the contrary, during the September 2012 Board hearing, he did not have any evidence to show that he was a helpless child at the age of 18.  Although the undersigned suggested that the Appellant could provide evidence to that effect, and kept the record open for 60 days, the Appellant did not provide any evidence showing that he was a helpless child at the age of 18.

It is clear that the Appellant does not meet eligibility requirements as a child under the governing statutes and regulations.  Because the Appellant does not qualify as a "child" of the Veteran for VA purposes, the Board finds that the claim of entitlement to VA death benefits is without merit, and the appeal must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.

III.  Accrued Benefits

The Appellant's claim for accrued benefits was received in May 2011.  Benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed two years prior to the last date of entitlement, may be awarded to the beneficiaries of a veteran.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  The application for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (c).  Moreover, in order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R.  § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

In the instant case, there is no evidence whatsoever that the Veteran had a claim for monetary benefits pending at the time of his death.  Moreover, because the appellant did not apply for accrued benefits within one year of the Veteran's death, the criteria for entitlement to accrued benefits have not been met as a matter of law.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to VA DIC benefits, and his claim is denied.

Basic eligibility for accrued benefits is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


